DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on February 4, 2021, as directed by the Non-Final Rejection on November 11, 2020. Claims 1-2, 5-18 and 32-34 are amended. Claims 1-2, 5-18 and 30-34 are pending in the instant application. The previous rejections have been withdrawn as necessitated by amendment, however, new rejections are made below.
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.
	Applicant presents arguments generally asserting that one of ordinary skill in the art before the effective filing date of the claimed invention would not have modified the device of Hobson with Chapel, or vice-versa, as Chapel discloses flow rates through the device at lower flow rates rather than at ‘high flow rates’ as currently amended, citing discussion of flow rates at 1 L/min and up to 14L/min (see Remarks at Page 8 and 10). However, Applicant also asserts that the additional reference Tepper is not believed to remedy the deficiency of the rejection of the base claim, Claim 1. Examiner respectfully disagrees with this argument. 
	The Hobson reference discloses all of the limitations of the independent claim 1, but is silent regarding wherein the apparatus comprises a filter, the placement of the filter between the humidifier and the patient interface, and wherein the filter of the apparatus is configured to deliver humidified gas at 20 L/min or more (see Page 14-15 of the Non-Final Rejection on November 12, 2020). It is noted that the Hobson reference also discloses an operational flow rate of the humidified gases at 20 L/min or more (Paragraph 0164 and Claim 16). 
	The Chapel reference teaches a replaceable filter, which is positioned between the humidifier and the patient interface (see Fig. 1-3; It is also noted that the Chapel reference discloses many difference layers and materials that can be used within the filter insert for increasing filtration efficiency, or other 
	The Tepper reference teaches a filter material that allows a flow rate of 30L/min or more (see Col. 12 lines 48-50). HEPA filters are well known within the art to be effective at capturing and preventing the conveyance of bacteria through the material, and thus it would have been obvious to one having ordinary skill in the art to have modified the filter unit of Chapel to include a filter that is capable of delivering humidified gases at a high flow rate, such as that taught by Tepper, in order to provide high filtering of respiratory gases at higher flow rates (Col. 12 lines 48-50).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-8, 10-18 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hobson (U.S Publication No. 2010/0192957 A1) in view of Chapel (U.S Patent No. 4,128,407 A) and Tepper (U.S Patent No. 7,311,752 B2).
Regarding claim 1, Hobson discloses an apparatus (Fig. 1) for use in a respiratory support system for delivering humidified gas to a user or patient (Paragraph 0113, the apparatus delivers humidified gases to a patient), the apparatus comprising: a humidifier chamber (5) that is in pneumatic communication with a gases source (15; see Fig. 1 and Paragraph 0115, the humidifier is coupled with and receives gases from the gas source unit/blower 15); an inspiratory conduit (3) that is in pneumatic communication with the humidifier chamber downstream of the humidifier chamber (see Fig. 1); wherein the apparatus is configured to be used in a high flow respiratory support system (Examiner is reading high flow respiratory support system as a system that provides respiratory support with a flow rate of greater or equal to 5 liters per minute, as defined in Applicant’s specification Paragraph 0348-0349; also see Hobson Paragraph 0164 and Claim 16, the flow rate delivered by the ventilator may be from 0 L/min to 120 L/min); wherein the apparatus is configured to delivered humidified gas of 20L/min or more to the user or patient (Paragraph 0164 and Claim 16); and wherein the patient interface comprises a non-sealing interface (20/30; see Figs. 1-5; also see Paragraph 0005 and 0007, it is well known in the art that nasal prongs typically do not seal against the nares of the patient, as opposed to nasal cushions, and thus do not constitute a sealing interface) for delivering humidified gas to a user or patient (see Fig. 1, the nasal prongs deliver the gas flow from the blower/humidifier).
Hobson is silent regarding a filter that is in pneumatic communication with the inspiratory conduit downstream of the inspiratory conduit, or that is configured to be placed in pneumatic communication with the inspiratory conduit downstream of the inspiratory conduit; wherein the patient interface is in pneumatic communication with the filter downstream of the filter, or is configured to be placed in pneumatic communication with the filter downstream of the filter.
Chapel teaches a filter (F; see Col. 2 lines 1-22 and Abstract) that is in pneumatic communication with the inspiratory conduit downstream of the inspiratory conduit (see Fig. 1 and Col. 3 lines 23-44, filter 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hobson to include a replaceable filter between the inspiratory conduit and the patient interface, such as that taught by Chapel, in order filter humidified air of bacteria prior to inhalation by the patient (Col. 2 lines 11-27) and maintain hygiene and sterilization between patients (Col. 2 lines 1-22 and Abstract). 
Hobson is silent regarding wherein the filter is configured to deliver humidified gas of 20 L/min or more to the user or patient.
Tepper discloses a respiratory filter configured to deliver humidified gas of 20 L/min or more to the user or patient (see Col. 12 lines 48-50, the HEPA filter can provide filtering at 32 L/min, and thereby at least 20 L/min or more; It is noted that HEPA filters are well known within the art to prevent conveyance of bacteria through it).
It would have been obvious to one having ordinary skill in the art to have modified the filter unit of Chapel to include a filter that is capable of delivering humidified gases at a high flow rate of at least 20 L/min or more, such as that taught by Tepper, in order to provide high filtering of respiratory gases at higher flow rates (Col. 12 lines 48-50) to protect the patient.
Regarding claim 2, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Chapel further teaches wherein the filter is coupled to the patient interface (see Fig. 1, filter F is coupled to 17 through conduit 16; also see Fig. 6, the filter F may be coupled directly to 17).
Regarding claim 5, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Chapel further teaches wherein the patient interface comprises a patient interface gases conduit (16), and wherein the filter is integrated into the patient interface gases conduit (see Fig. 1, the filter F is directly connected to the conduit 16 and is thus integrated into the conduit) to provide pneumatic communication between the filter and the patient interface gases conduit (see Fig. 1 and Col. 3 lines 23-44, the filter F passes humidified gases directly to conduit 16), with the filter in-line with a gases flow path 
Regarding claim 6, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Chapel further teaches wherein a gases inlet port of the filter (23/24) and a gases outlet port of the inspiratory conduit (end of tubing/conduit 15) comprise complementary coupling features (see Fig. 2C; Filter F may be inexpensively made with a molded plastic housing 20, comprising identical conical shaped portions 21 and 22, and nipples 23 and 24 respectively having an opening 25 therethrough, for the receipt or discharge of humidified oxygen and for the connection to tubing, Col. 3 lines 51-62; The tubing may be railroaded over the nipple 23/24 to couple the outlet of conduit 15 and the inlet of the filter), to enable the inspiratory conduit to be coupled to the filter to provide pneumatic communication between the inspiratory conduit and the filter (Filter F may be inexpensively made with a molded plastic housing 20, comprising identical conical shaped portions 21 and 22, and nipples 23 and 24 respectively having an opening 25 therethrough, for the receipt or discharge of humidified oxygen and for the connection to tubing, Col. 3 lines 51-62; The coupling of the two allows the discharge of the humidified oxygen from the inspiratory conduit into the filter).
Regarding claim 7, the modified device of Hobson discloses the respiratory apparatus of claim 6.
Chapel further teaches wherein the complementary coupling features of the gases inlet port of the filter and the gases outlet port of the inspiratory conduit are disconnectable from each other to enable the inspiratory conduit to be decoupled from the filter (Filter F can be constructed so that filter pad 27 is an integral part of band 26, and by removing housing portion 21 and 22, a new band and new filter pad may be inserted. However, if this is done, portions 21 and 22 of housing 20 must be sterilized again and it is preferred that the entire filter element F be disposed of when pad 27 becomes sufficiently contaminated with bacteria… filter F may be used in excess of 24 hours before it is necessary to discard it and replace it with a new filter, Col. 4 lines 2-12; The whole filter may be replaced, including the housing, which would require decoupling of the nipple 23/24 from the connecting conduits 15/16; Also see Col. 2 lines 56-62).
Regarding claim 8, the modified device of Hobson discloses the respiratory apparatus of claim 1.

Regarding claim 10, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Chapel further discloses wherein the filter is one or more of: a fabricated material type filter (As illustrated in FIGS. 4 and 5, it is preferred that every other layer 30 be a support layer of relatively coarse woven material, such as rayon, nylon or other fully hydrophobic material, and the in-between layers 31 be of a relatively fine weave glass material such as disks cut from sheets of randomly woven glass material, Col. 4 lines 28-33; Fabricated material is interpreted as a product of semi-finished or raw materials, to include the woven glass layers).
Regarding claim 11, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Chapel further discloses wherein the filter comprises a filter housing (Fig. 2, 21 and 22 are the housing) containing filtration material (Fig. 4, 27; The filter preferably includes a filter pad having a plurality of alternate layers of coarse and fine weave hydrophobic material, such as glass, Col. 2 lines 62-64).
Regarding claim 12, the modified device of Hobson discloses the respiratory apparatus of claim 11.
Chapel further teaches wherein the filtration material comprises one or more of: glass (The filter preferably includes a filter pad having a plurality of alternate layers of coarse and fine weave hydrophobic material, such as glass, Col. 2 lines 62-64), glass micro fiber (Col. 2 lines 62-64 and Col. 4 lines 28-33).
Regarding claim 13, the modified device of Hobson discloses the respiratory apparatus of claim 12.
Chapel further teaches wherein the filtration material comprises a composite, wherein the composite is selected from the group consisting of: polymers (As illustrated in FIGS. 4 and 5, it is 
Regarding claim 14, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Chapel further discloses wherein said filter or a filtration material of said filter comprises a hydrophobic characteristic or property (As illustrated in FIGS. 4 and 5, it is preferred that every other layer 30 be a support layer of relatively coarse woven material, such as rayon, nylon or other fully hydrophobic material, and the in-between layers 31 be of a relatively fine weave glass material such as disks cut from sheets of randomly woven glass material, Col. 4 lines 28-33; also see Col. 2 lines 62-64).
Regarding claim 15, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Hobson further discloses wherein the patient interface comprises a nasal cannula (20/30), and wherein the nasal cannula comprises at least one gases flow path that is in pneumatic communication with the filter (see Fig. 1-2, 62 is connected to the main delivery conduit 3; Per the teachings of Chapel, the filter would be in pneumatic communication with the nasal cannula through conduits 3 and 62).
Regarding claim 16, the modified device of Hobson discloses the respiratory apparatus of claim 15.
Hobson further discloses wherein the nasal cannula comprises at least one nasal delivery element (33 and 34) that extends from a flow manifold (35; see Fig. 4-5) and that is adapted to rest in one or more nares of a user to deliver humidified gas to the user (The manifold includes one but preferably a pair of prongs extending upward and curving towards the rear of the manifold. The prongs are inserted into the nostrils of the patient and deliver gases to a patient, Abstract; also see Fig. 2-3).
Regarding claim 17, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Hobson further discloses wherein the inspiratory conduit comprises a heating element (11) to heat humidified gases as they travel through the inspiratory tube (The preferred form of delivery conduit 3 
Regarding claim 18, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Hobson further discloses wherein the humidifier chamber comprises a housing defining a liquid reservoir (see Fig. 1, humidifier chamber housing contains a liquid reservoir 6; also see Paragraph 0114), a gases inlet port (16) in pneumatic communication with the liquid reservoir (see Fig. 1), a gases outlet port (4) in pneumatic communication with the liquid reservoir (see Fig. 1), and a base (Paragraph 0114, the humidification chamber includes a conductive base, preferably aluminum), wherein the base is arranged to be positioned on or above a heating element (7) to heat liquid in the liquid reservoir (Paragraph 0114, the base is configured to be in direct contact with the heater plate 7), and wherein the gases inlet port, the liquid reservoir, and the gases outlet port provide a gases flow path from the gases inlet port, through or past the liquid reservoir, to the gases outlet port to humidify gases travelling along the gases flow path (see Fig. 1 and Paragraph 0115).
Regarding claim 30, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Chapel further teaches wherein the filter is located between the patient interface and the inspiratory conduit (see Fig. 1 and Col. 2 lines 56-62 and Col. 4 lines 2-12), such that the inspiratory conduit and the humidifier chamber are suitable for multi-patient use (The filter is anti-bacterial, which allows the inspiratory conduit and humidifier chamber to be used for multiple patients; In addition the filter is said to be replaceable, which enables further re-use of the inspiratory conduit and humidifier).
Regarding claim 31, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Chapel further teaches wherein the filter is configured to be suitable for single patient use (It is preferred that filter F be a presterilized, disposable unit, Col. 3 lines 52-57; also see Col. 2 lines 11-22; Since the filter is configured to be disposable and replaceable, it is configured/suitable for single patient use).
Regarding claim 32, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Hobson further discloses wherein the apparatus is configured to deliver humidified gas of 20L/min or more to the user or patient (Paragraph 0164, the nasal cannula is configured to deliver flow rates from 0 L/min up to 80 L/min; Additionally, see claim 16, where the claimed flow rate range is from 0 L/min to 120 L/min) such that the apparatus is suitable for use during pre-oxygenation and when the patient is anaesthetized (Because the flow rate may be greater than 20 L/min, the apparatus is thus suitable for pre-oxygenation use and use when the patient is anaesthetized).
Regarding claim 33, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Tepper further discloses wherein the filter has a pore size configured to allow an operational flow rate of 20L/min or more (HEPA filter (100 cm2 test area) were challenged by the NaCl aerosol at a flow rate of 32 liters/min for approximately 3 hours each, Col. 12 lines 48-50; See table 1, the average pore size for the HEPA filter is 6 micrometers). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hobson (U.S Publication No. 2010/0192957 A1) in view of Chapel (U.S Patent No. 4,128,407 A) and Tepper (U.S Patent No. 7,311,752 B2), as applied to claim 8, in further view of Edirisuriya (U.S Patent No. 6,953,354 B2).
Regarding claim 9, the modified device of Hobson discloses the respiratory apparatus of claim 8.
Hobson is silent regarding wherein, the gases outlet port of the gases delivery conduit and the gases inlet port of the humidifier chamber comprise complementary coupling features, the complementary coupling features being disconnectable from each other to enable the gases delivery conduit to be decoupled from the humidifier chamber.  
Edirisuriya teaches wherein, the gases outlet port of the gases delivery conduit and the gases inlet port of the humidifier chamber comprise complementary coupling features (The connector comprises a male portion attached to a humidifier chamber and a female portion attached to the heated breathing circuit so that in use when the male and female portions are coupled together, a pneumatic and an electrical coupling is achieved between the breathing circuit and humidifier or other such device, such as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hobson to include complementary coupling features in the outlet port of the gases delivery conduit and the gases inlet port of the humidifier chamber, such as that taught by Edirisuriya, in order to securely connect a humidifier to a blower or other type of medical device or ventilation device (Col. 4 lines 16-27).
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hobson (U.S Publication No. 2010/0192957 A1) in view of Chapel (U.S Patent No. 4,128,407 A) and Tepper (U.S Patent No. 7,311,752 B2), as applied to claim 1, in further view of Hebrank (U.S Publication No. 2007/0163588 A1).
Regarding claim 34, the modified device of Hobson discloses the respiratory apparatus of claim 1.
Tepper further teaches wherein the filter is configured to allow an operational flow rate of at 20L/min or more (HEPA filter (100 cm2 test area) were challenged by the NaCl aerosol at a flow rate of 32 liters/min for approximately 3 hours each, Col. 12 lines 48-50; See table 1, the average pore size for the HEPA filter is 6 micrometers). 
Hobson is silent regarding wherein the filter material is pleated.
Hebrank teaches wherein the filter material is pleated (Paragraph 0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hobson to include a pleated filter, such as that taught by Hebrank, in order to increase the surface area of the filter and increase filtration (Paragraph 0073).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785